Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6, 14, 15, 17-29 are presented.
Amendments are entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Cleary on 01/12/2022.
The application has been amended as follows: 

14. (Currently Amended) A computing device comprising:

a display comprising a graphical user interface (GUI); one or more processors: one or more memory chips; one or more transceivers, including one or more antennas, to send and receive wired communications, wireless communications, or both wired and wireless communications; and an application stored in the one or more memory chips and executable by 

receive, at the GUI, one or more types of data to be accessed by the computing device; display, with the GUI, feedback associated with a network performance of one or more network types associated with the geographical location, the network performance based at least in part on the one or more types of data; displaying, on the GUI on the display of the computing device, a list of the one or more types of data, the list of the one or more types of data containing a plurality of types of data accessible on the computing device; and receiving, at the GUI, a user input indicating a 

21. (Currently Amended) A system including a computing device comprising:

a display comprising a graphical user interface (GUI); one or more processors: one or more memory chips; one or more transceivers, including one or more antennas, to send and receive wired communications, wireless communications, or both wired and wireless communications; and an application stored in the one or more memory chips and executable by the one or more processors to: receive, at an address field of the GUI, an address associated with a geographical location; receive, at the GUI, one or more types of data to be accessed by the computing device; display, with the GUI, feedback associated with a network performance of one or more network types associated with the geographical location, the network performance 

Allowable Subject Matter
Claims 1, 3-6, 14, 15, 17-29 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, amendments to the claims, evaluation of the claims, and references of record. Specifically, see Remarks pages 11 through page 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered relevant to the invention but deemed as not disclosing the claims include:
Mayer (US 2007/0128899) - A possible improvement is for example improving the software in cellular phone networks and/or in the cellular phone itself so that for example the phone can preferably indicate to the user differently for example in cases of bad reception if the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645